Citation Nr: 1547083	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  15-13 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran had active service from May 1952 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the August 2011 rating decision the RO continued a 20 percent disability rating for the service-connected lumbar spine disability, which the Veteran appealed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

During the appeal, in a March 2015 rating decision the RO granted service connection for radiculopathy of the right and left lower extremities as secondary to the service-connected lumbar spine disability, and assigned a separate 10 percent rating for each lower extremity radiculopathy disabilities, effective since November 10, 2010.  

Notwithstanding the March 2015 rating decision, as part of the appeal of the claim for an increased rating for the service-connected lumbar spine disability, the Board will still evaluate any associated objective neurologic abnormalities, to include the service-connected  radiculopathies of the lower extremities.  See 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Additional evidence has been received since the most recent consideration of the claim by the RO.  The additional evidence is not pertinent to the claim; thus, a remand for the issuance of a supplemental statement of the case is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).



FINDINGS OF FACT

1.  During the appeal period, the Veteran's service-connected lumbar spine disability has been manifested by pain with limited motion. The thoracolumbar spine was not productive of forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes of intervertebral disc syndrome; or, other than radiculopathy of the left and right lower extremities, associated objective neurologic abnormalities. 

2.  During the appeal period, the Veteran's radiculopathy, right lower extremity has been manifested by radiating pain and numbness productive of moderate incomplete paralysis of the sciatic nerve.  Moderately severe or more severe incomplete paralysis or complete paralysis has not been shown.

3.  During the appeal period, the Veteran's radiculopathy, left lower extremity has been manifested by radiating pain and numbness productive of moderate incomplete paralysis of the sciatic nerve.  Moderately severe or more severe incomplete paralysis or complete paralysis has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015). 
 
2.  The criteria for a disability rating of 20 percent, and no higher, for radiculopathy, right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).
 
3.  The criteria for a disability rating of 20 percent, and no higher, for radiculopathy, left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard letter sent to the Veteran in February 2011 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  

The Veteran was provided VA medical examinations for his lumbar spine disability in February 2011 and March 2015.  The examinations are sufficient evidence for deciding the rating claim.  The reports are adequate because they are consistent with and based upon consideration of the Veteran's prior medical history, they describe the claimed symptomatology in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.  Thus, VA's duty to assist has been met.

Applicable Law

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2015).  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2015).  

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206-07.

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

Disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6). 

VA's Rating Schedule provides a single set of criteria for rating conditions of the spine, no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id. 

The notes below apply to the General Rating Formula for Diseases and Injuries of the Spine: 

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the lumbar spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, in the case of thoracolumbar spine disability, an unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or lumbar subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id., Note (2).

Evidence

VA treatment records include a December 2010 EMG consultation report.  The report shows neurological examination findings of decreased lower extremity reflexes; 5/5 strength; and decreased sensation in distal to proximal gradient. Imaging examination shows an impression of severe degenerative canal stenosis and thecal sac compression.  

The December 2010 EMG consultation report includes findings of: (1) bilateral peroneal and tibial motor nerve conduction study (NCS) demonstrates no response; (2) bilateral superficial peroneal sensory NCS demonstrates no response; (3) needle and (3) needle EMG of selected muscles in the bilateral lower extremities was performed.  Abnormal spontaneous activity was seen in muscles that share the S1 nerve root on the right as well as low lumbar paraspinals and the L5 nerve root on the left.  Polyphasics were seen in these muscles as well.  All other motor unit action potentials (MUAPs) demonstrated normal morphology and recruitment pattern.

The December 2010 EMG consultation report includes an impression of: (1) abnormal study; (2) there is electrodiagnostic evidence of an acute-subacute right S1 radiculopathy and an acute left L5 radiculopathy; and (3) there is also electrodiagnostic evidence of a severe sensorimotor polyneuropathy affecting the lower extremities.  The December 2010 EMG consultation report contains nerve latency results of "no response" for pertinent parts of the right and left lower extremities.

During VA examination in February 2011 the Veteran reported complaints of progressively worsening back pain after walking and getting up from a sitting position.  On review of systems, the Veteran reported a history of urinary incontinence requiring the wearing of absorbent material that must be changed less than two times per day.  He had no urinary frequency, fecal incontinence, or obstipation.  The Veteran reported a history of paresthesias, leg or foot weakness, falls, and unsteadiness.   The examiner recorded that the etiology of the present symptoms associated with the right knee symptoms were unrelated to the claimed low back disability.  Other symptoms included a history of decreased motion, stiffness, weakness, spasm, and spine pain; but no fatigue.

The Veteran reported having acute sharp pain in the mid lower back, mostly when getting up in the morning.  The pain was moderate and lasting minutes, with a frequency of one to six days a week.  The pain radiated as shooting pain into the right lower extremity.  The Veteran used a cane or brace, and was limited to 50 yards of walking.  He had a history of urinary leak since prostate surgery for cancer.

On examination, the Veteran's posture and head position were normal, with symmetry in appearance and gait was normal.  He had no abnormal spinal curvatures.  Examination of the muscles of the spine showed no objective abnormalities of the thoracolumbar sacrospinalis involving spasm, weakness, or atrophy.  There was guarding, pain with motion, and tenderness on the left and right side.  There was no muscle spasm, localized tenderness, or guarding severe enough to cause abnormal gait or spinal contour.

On range of motion study of the thoracolumbar spine, forward flexion was from zero to 45 degrees; extension was from zero to 20 degrees; left and right lateral flexion were both from zero to 20 degrees; and left lateral rotation were both from zero to 30 degrees; totalling 165 degrees for all motions.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  Reflex examination findings bilaterally were 2+ (normal) for knee jerk and ankle jerk; and Babinski was normal.  Sensory examination findings were negative or normal.  Motor examination findings were 5 (active movement against full resistance), and muscle tone was normal and there was no muscle atrophy.  Lasegue's sign (straight leg raising) test was negative.

Radiology findings included an x-ray examination impression of spondylolisthesis without evidence of spondylolysis; and degenerative disc disease.  The report noted that a December 2010 MRI examination report contains an impression of: L4-L5 has a disc bulge and degenerative changes in the facets and ligamentum flavum; there is severe canal stenosis and thecal sac compression; there is moderate bilateral foraminal stenosis; L5-S1 has patent canal and foramina; and there is a disc bulge with effacement of the right lateral recess and possible effect on the right S1 nerve root.  The report noted that a December 2010 electrodiagnostic study contains an impression of (1) abnormal study; (2) evidence of an acute-subacute right S1 radiculopathy and an acute left L5 radiculopathy; (3) evidence of severe sensorimotor polyneuropathy affecting the lower extremities.

The February 2011 VA examination report contains diagnoses of (1) lumbar spondylisthesis; (2) degenerative disc disease, lumbar spine; and (3) lumbar stenosis with radiculopathy.  The examiner opined that the lumbar spine disability would not have effects on the Veteran's usual occupation or resulting work problems. The examiner opined that there are effects on usual daily activities, as the Veteran needs help sometimes to put on socks or shoes.  He can help with doing house chores and volunteers to bag groceries when well.

VA treatment records show that in July 2011 the Veteran underwent left lumbar L2, L3, L4, L5 medial branch nerve block in treatment of chronic facetogenic low back pain.

During a March 2015 VA examination the examiner recorded that the Veteran had diagnoses of degenerative arthritis of the spine; intervertebral disc syndrome; spinal stenosis; degenerative disc disease; and radiculopathy.

The Veteran reported a medical history including of an increase in low back pain with radiation to the bilateral lower extremities accompanied by numbness and tingling, which was worse on the right side.  He reported no bowel or bladder incontinence.  Prolong standing or sitting increased the pain.  EMG/NCS was abnormal consistent with lumbar radiculopathy.  He underwent left L2-L3, L3-L4, L4-L5, and L5-S1 facet medial branch nerve ablation in August 2003; and has been treated with epidural steroid injection.  The Veteran reported having flare-ups that he described as daily intermittent pain lasting a few hours following prolonged standing and sitting.  The Veteran reported he had functional loss or impairment of the thoracolumbar spine of pain with motion and limitation of motion.

On examination, range of motion of the thoracolumbar spine on forward flexion was from zero to 50 degrees.  Range of motion was from zero to 10 degrees each, for extension, right and left lateral flexion, and right and left lateral rotation.  The combined range of motion in all planes was 100 degrees.  The examiner opined that range of motion movements contributed to a functional loss consisting of pain with motion and limitation of motion.  The Veteran exhibited pain on all ranges of motion.  There was objective evidence of localized tenderness or pain on palpation at the lumbar paravertebral muscles.  The Veteran was able to perform repetitive use testing with at least three repetitions that resulted in no additional loss of function or range of motion after three repetitions.  The examiner opined that pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repeated use or with flare-ups.

The report recorded findings that due to the service-connected lumbar spine disability, the Veteran had: muscle spasm of the thoracolumbar spine, local tenderness, and guarding, all resulting in abnormal gait or spinal contour.  The disability also caused interference with sitting and with standing.  Muscle strength was 5/5 for hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension.  There was no muscle atrophy.  Reflex examination was normal for knee and ankle.  Neurological examination included sensory examination showing decreased sensation to light touch for the foot/toes bilaterally; and straight leg testing was positive bilaterally.  The examiner found that for the bilateral lower extremities, the Veteran had moderate intermittent pain; moderate paresthesias or dysesthesias; and moderate numbness.  The radiculopathies involved the L4/L5/S1/S2/S3 nerve roots.  The examiner opined that the radiculopathy was of moderate severity for the left and for the right lower extremities.  

There was no ankylosis.  The Veteran did have IVDS (intervertebral disk syndrome) of the thoracolumbar spine.  He had not had any episodes of acute signs or symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Due to back pain the Veteran used a walker on a constant basis as an assistive device as a normal mode of locomotion.  The examiner opined that the thoracolumbar spine condition did not result in any extremity functional impairment such that no effective function remains other than that which would be equally served by an amputation with prosthesis.  

The report shows that results of imaging studies of the thoracolumbar spine showed that the Veteran did not have vertebral fracture with loss of 50 percent or more of height.  The report noted findings of past MRI studies with impressions of: (1) new L3-L4 large right-sided disc herniation with severe right-sided thecal sac stenosis with cauda equina impingement; (2) stable L4-L5 severe thecal sac stenosis with cauda equina impingement; (3) new L5-S1 moderate-sized right-sided disc herniation with compression of the right S1 nerve root in the lateral recess (4) stable multilevel neural foraminal stenosis with exiting nerve root impingement; and (5)  L3-L4 grade 1 degenerative retrolisthesis, worsened since 2010, L4-L5 mild grade 1 degenerative anterolisthesis, unchanged.

The March 2015 VA examination report shows that the examiner opined that the thoracolumbar spine condition impacts on the Veteran's ability to work in that prolonged standing or walking increases pain.

The remaining medical record evidence during the appeal period is generally consistent with the above findings and does not include any significant inconsistent results material to the case. 

Analysis

A.  Rating Based on Limitation of Motion of the Lumbosacral Spine

During the appeal period since the date of claim on January 25, 2011, the Veteran's lumbar spine disorder, to include lumbar spinal stenosis, is assigned a 20 percent disability rating.  

A higher rating of 40 percent based on limitation of motion requires either that forward flexion of the lumbar spine is limited to 30 degrees or less; or, that there is favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

None of the medical evidence on file shows findings consistent with either of these criteria.  At the February 2011 VA examination, flexion was from zero to 45 degrees.  Although there was objective evidence of pain following repetitive motion, there were no additional limitations.  

During the March 2015 VA examination, flexion was improved from zero to 50 degrees. The examiner opined that movements contributed to functional loss of pain with motion and of limitation of motion.  However, neither set of range of motion findings from the two examinations shows that the forward flexion of the lumbar spine is limited to 30 degrees or less, or that there is favorable ankylosis of the entire thoracolumbar spine, even with consideration of painful motion and other factors discussed in DeLuca.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

A higher rating is not warranted at any time during the appeal period on the basis of limitation of motion of the lumbar spine as the evidence does not show that the forward flexion of the lumbar spine is limited to 30 degrees or less; or, that there is favorable ankylosis of the entire thoracolumbar spine, even with consideration of factors discussed in DeLuca; or more severe symptoms.

B. Rating Based on Incapacitating Episodes

The evidence does not show any incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome associated with the lumbar spine disability that required bed rest prescribed by a physician and treatment by a physician during the appeal period.  

During the February 2011 VA examination the examiner noted specifically that there were no incapacitating episodes of the Veteran's lumbar spine disability.  During the March 2015 examination, the examiner noted that the Veteran had intervertebral disc syndrome, however, he had not had any episodes of acute signs or symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the previous 12 months.

Thus, a rating higher than 20 percent is not warranted during the appeal period on the basis of any such incapacitating episodes.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

C. Associated Objective Neurologic Abnormalities

The General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code. 

i. Lower Extremities

Service connection is in effect for radiculopathy, left lower extremity, and for right lower extremity.  Each is service connected as associated with the service-connected spine disability.  Each is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, for paralysis of the sciatic nerve.  

Each has been assigned a disability rating of 10 percent in effect since at least the date of claim for increase for the lumbar spine disability (January 25, 2011).  In fact during the appeal, in the March 2015 rating decision, the RO granted a separate 10 percent rating for each of the two lower extremity radiculopathies, effective from November 10, 2010 on the basis of EMG examination evidence on that date.  

Although the Veteran did not specifically appeal as to the initial ratings for these two lower extremity neurological disabilities, under the General Rating Formula for Diseases and Injuries of the Spine, as part of the evaluation of the lumbar spine disability, any associated objective neurologic abnormalities are to be separately evaluated under an appropriate diagnostic code.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis. Id.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  

The Veteran's left and right leg radiculopathies are evaluated pursuant to 38 C.F.R. § 4.124, Diagnostic Code 8520 (2015).  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic, and neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4 .124a.  Complete paralysis of that nerve, which is rated as 80 percent disabling, contemplates symptoms that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent, 40 and 60 percent are assignable for incomplete paralysis, which is, respectively, of mild, moderate, moderately severe, or severe with marked muscular atrophy degree.  Id.  

During VA examination in February 2011, the Veteran did not undergo extensive nerve studies, albeit the examiner discussed the previous December 2010 electrodiagnostic study culminating in an impression of abnormal study with evidence of an acute-subacute right S1 radiculopathy and an acute left L5 radiculopathy, with evidence of severe sensorimotor polyneuropathy affecting the lower extremities.  However at the time of the VA examination in February 2011, the findings for reflex and motor examination were normal with normal muscle tone and no muscle atrophy; and straight leg raising was negative.  

The March 2015 VA examination report contains findings regarding the bilateral lower extremities, of moderate intermittent pain; moderate paresthesias or dysesthesias; and moderate numbness.  The examiner concluded that the radiculopathy was of moderate severity for the left and right lower extremities.  

Based on the foregoing, the Board finds that the Veteran's radiculopathy, right lower extremity and radiculopathy, left lower extremity, each reflect a condition more closely approximating moderate severity of incomplete paralysis of the sciatic nerve rather than mild severity.  Therefore, a 20 percent rating is warranted for each of the two disabilities.

The findings overall do not, however, reflect a condition productive of more than a moderate degree of severity, and thus do not warrant a rating higher than 20 percent for either side.  During the appeal period, essentially all of the neurological tests are normal or moderate, and there is no muscle atrophy shown.  Both VA examiners reviewed the clinical treatment records on file including the December 2010 VA EMG consultation report that indicates some significant findings.  The two examination reports represent comprehensive examinations of the Veteran's lumbar spine disability and associated neurological impairment, which are more probative of these issues on appeal.   

The February 2011 and March 2015 VA examiners considered the Veteran's complaints and symptoms, and expressly characterized the severity level as stated above: with normal findings earlier, and moderate impairment at the later VA examination. There is no time during the pendency of the appeal that there is any evidence of any associated organic changes or of any involvement that was not wholly sensory.  Nor is there other evidence on which to find that the radiculopathy of the left lower extremity or right lower extremity is productive of a moderately severe or more severe level of disability. 

ii. Other Objective Neurological Abnormalities

As reflected in the reports of the two VA spine examinations, the Veteran has reported that he has had no urinary frequency, fecal incontinence, obstipation, or bowel or bladder incontinence.  Clinical evidence on file shows that findings of urinary leak has been associated with prostate cancer and associated surgery, unrelated to the low back disability.  Other than the diagnosed left and right lower extremity neurological symptoms of radiculopathy discussed above, the Veteran reported no other neurological abnormalities and none have been clinically found, which would be referable as associated with the low back disability. 

During the two VA examinations during the appeal period, other than the above discussed radiculopathy of the left and right legs, the examiners recorded no findings of any other neurologic abnormalities related to the thoracolumbar spine condition.  No other neurological abnormalities associated with the lumbosacral spine disability were diagnosed in either examination report.  The remainder of the evidence of record does not show that the Veteran has any other neurologic abnormalities associated with radiculopathy of the service-connected lumbosacral spine disability.  


Conclusions

On the basis of associated objective neurologic abnormalities of radiculopathies of the left and right lower extremities, a 20 percent rating is warranted for each lower extremity disability.  

Beyond that grant of benefits, however, on the basis of rating criteria for limitation of motion, incapacitating episodes, or based on associated objective neurologic abnormalities, the preponderance of the evidence is against the grant of a rating in excess of the existing 20 percent based on range of motion of the spine; or in excess of 20 percent rating for radiculopathy of the right lower extremity; or in excess of 20 percent for radiculopathy of the left lower extremity; or for any other associated objective neurologic abnormality.  There is no doubt to be resolved, and higher or additional separate ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service-connected lumbar spine disability has resulted in low back pain and limitation in range of motion, and radicular symptoms involving both legs.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluations for the service-connected disabilities are adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  This is so, even when considered in the aggregate.

A claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Neither of the VA examination reports contains a conclusion that the Veteran is unemployable due to his service-connected lumbar spine disability; and the Veteran has not claimed unemployability on the basis.  Thus, entitlement to a TDIU is not raised by the record and will not be further discussed. 

ORDER

A disability rating in excess of 20 percent for service-connected lumbar spine disability is denied.

A 20 percent schedular disability rating for radiculopathy, right lower extremity is granted from November 10, 2010, subject to the laws and regulations governing the payment of monetary awards.

A 20 percent schedular disability rating for radiculopathy, left lower extremity is granted from November 10, 2010, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


